Citation Nr: 1507105	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  08-19 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to May 1944.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

The Appellant contends that the Veteran's service-connected major depressive disorder and generalized anxiety contributed to cause the Veteran's death.

The Board's May 2012 remand directives ordered the RO to obtain specific medical opinions regarding whether the Veteran's service-connected major depressive disorder and generalized anxiety caused or contributed substantially or materially to the Veteran's death.  The physician who provided both the October 2014 opinion and the November 2014 supplemental opinion ignored the Board's detailed remand instructions by declining to provide the specific medical opinions requested.  Accordingly, an additional remand is required to obtain sufficient and competent medical opinions in order to properly adjudicate the Appellant's claim.  See 38 C.F.R. § 3.159(c)(4) (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

In September 2006, the Veteran fell at home and his wife, the Appellant, brought him to the emergency room where physicians diagnosed subdural hematoma.  The Veteran was thereafter transferred to hospice care where he remained until his death in October 2006.  The Veteran's death certificate listed the immediate cause of death as respiratory failure, due to or as a consequence of subdural hematoma.  Dementia, chronic depression, and anxiety were listed as "other significant conditions" (i.e., conditions contributing to death but not related to the immediate cause of death).

Primarily, the Appellant asserts that the Veteran's service-connected major depressive disorder and generalized anxiety and/or his nonservice-connected dementia caused the Veteran to fall in September 2006, which resulted in subdural hematoma and contributed to or accelerated his death.  The Appellant also contend that the Veteran's service-connected major depressive disorder and generalized anxiety and/or his nonservice-connected dementia directly caused the subdural hematoma, resulting in his death.  In support of these assertions, one of the Appellant's daughters submitted documents which address the different causes of subdural hematoma.  The Appellant has also indicated that Veteran's death may have been due to an in-service injury, as the Veteran had "shrapnel in his skull and blood on his brain."

Given this evidence, on remand the RO must obtain adequate medical opinions addressing each of the theories of the cause of the Veteran's death.

Accordingly, the case is remanded for the following action:

1.  The Appellant must be afforded the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Appellant that she is ultimately responsible for providing the evidence.  The Appellant and her representative must then be given an opportunity to respond.

2.  After the above development is completed, the RO must obtain an opinion from a physician other than the physician who provided the October 2014 and November 2014 opinions.  This medical opinion must address the extent to which the Veteran's service-connected major depressive disorder and generalized anxiety caused or contributed to his death.  The claims file and all electronic records must be made available to the physician, and the physician must specify in the medical opinion report that these records have been reviewed.

After reviewing the evidence of record, and with consideration of the lay statements of record, the physician must express opinions as to the following:

(a)  Whether the Veteran's fatal respiratory failure and/or subdural hematoma was related to his active military service, to include any incident therein.

(b)  Whether the Veteran's fatal respiratory failure and/or subdural hematoma was caused by his service-connected major depressive disorder and generalized anxiety.

(c)  Whether the Veteran's fatal respiratory failure and/or subdural hematoma was aggravated beyond the natural progress of the disease by his service-connected major depressive disorder and generalized anxiety.

(d)  Whether the Veteran's service-connected major depressive disorder and generalized anxiety contributed to the cause the Veteran's death, to include causing the Veteran to sustain the September 2006 fall.  In this context, a service-connected disability must have contributed substantially or materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death.  The Board notes that although there may be primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, the examiner must still consider whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinions without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

3.  The medical opinions must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Appellant's claim.  If any benefit on appeal remains denied, the Appellant and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.


No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

